MEMORANDUM **
California state prisoner Joseph Danny Prophet appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition for failure to exhaust state remedies. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
The district court properly dismissed the action because Prophet did not exhaust his state court remedies before filing a petition in the district court. See Davis v. Silva, 511 F.3d 1005, 1008 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.